EXHIBIT 10.3

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

WASHINGTON, D.C.

 

OREGON DIVISION OF FINANCE AND CORPORATE SECURITIES

 

SALEM, OREGON

 

 

 

 

 

)

 

In the Matter of

)

STIPULATION AND CONSENT

 

)

TO THE ISSUANCE

WEST COAST BANK
LAKE OSWEGO, OREGON

)
)

OF AN ORDER
TO CEASE AND DESIST

 

)

 

(INSURED STATE NONMEMBER BANK)

)

FDIC-09-453b

 

)

 

 

Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF AN
ORDER TO CEASE AND DESIST (“CONSENT AGREEMENT”) by the Federal Deposit Insurance
Corporation (“FDIC”) and the Oregon Division of Finance and Corporate Securities
(“DFCS”), it is hereby stipulated and agreed by and between a representative of
the Legal Division of FDIC, a representative of the DFCS, and West Coast Bank,
Lake Oswego, Oregon (“Bank”), as follows:

 


1.                                       THE BANK HAS BEEN ADVISED OF ITS RIGHT
TO RECEIVE A NOTICE OF CHARGES AND OF HEARING (“NOTICE”) DETAILING THE UNSAFE OR
UNSOUND BANKING PRACTICES AND VIOLATIONS OF LAW ALLEGED TO HAVE BEEN COMMITTED
BY THE BANK AND OF ITS RIGHT TO A PUBLIC HEARING ON THE ALLEGED CHARGES UNDER
SECTION 8(B)(1) OF THE FEDERAL DEPOSIT INSURANCE ACT (“ACT”), 12 U.S.C.
§ 1818(B)(1), AND SECTION 706.580(2) OF THE OREGON REVISED STATUTES (“ORS”), AND
HAS WAIVED THOSE RIGHTS.


 


2.                                       THE BANK, SOLELY FOR THE PURPOSE OF
THIS PROCEEDING AND WITHOUT ADMITTING OR DENYING ANY OF THE ALLEGED CHARGES OF
UNSAFE OR UNSOUND BANKING PRACTICES AND ANY VIOLATIONS OF LAW, HEREBY CONSENTS
AND AGREES TO THE ISSUANCE OF AN ORDER TO CEASE AND DESIST

 

--------------------------------------------------------------------------------


 

(“ORDER”) by the FDIC and the DFCS.  The Bank further stipulates and agrees that
such ORDER will be deemed to be an order which has become final under the Act
and the ORS, and that said ORDER shall become effective upon its issuance by the
FDIC and the DFCS, and fully enforceable by the FDIC and the DFCS pursuant to
the provisions of the Act and the ORS.


 


3.                                       IN THE EVENT THE FDIC AND THE DFCS
ACCEPTS THE CONSENT AGREEMENT AND ISSUES THE ORDER, IT IS AGREED THAT NO ACTION
TO ENFORCE SAID ORDER IN THE UNITED STATES DISTRICT COURT WILL BE TAKEN BY THE
FDIC, AND NO ACTION TO ENFORCE SAID ORDER IN STATE CIRCUIT COURT WILL BE TAKEN
BY THE DFCS, UNLESS THE BANK OR ANY INSTITUTION-AFFILIATED PARTY, AS SUCH TERM
IS DEFINED IN SECTION 3(U) OF THE ACT, 12 U.S.C. § 1813(U), HAS VIOLATED OR IS
ABOUT TO VIOLATE ANY PROVISION OF THE ORDER.


 


4.                                       THE BANK HEREBY WAIVES:


 


(A)                                  THE RECEIPT OF A NOTICE;


 


(B)                                 ALL DEFENSES IN THIS PROCEEDING;


 


(C)                                  A PUBLIC HEARING FOR THE PURPOSE OF TAKING
EVIDENCE ON SUCH ALLEGED CHARGES;


 


(D)                                 THE FILING OF PROPOSED FINDINGS OF FACT AND
CONCLUSIONS OF LAW;


 


(E)                                  A RECOMMENDED DECISION OF AN ADMINISTRATIVE
LAW JUDGE; AND


 


(F)                                    EXCEPTIONS AND BRIEFS WITH RESPECT TO
SUCH RECOMMENDED DECISION.

 

Dated:  October 15, 2009

 

FEDERAL DEPOSIT INSURANCE
CORPORATION, LEGAL DIVISION
BY:

 

WEST COAST BANK
LAKE OSWEGO, OREGON
BY:

 

 

 

 

 

 

/s/ Lorraine Y. Sumulong

 

/s/ Lloyd D. Ankeny

Lorraine Y. Sumulong

 

Lloyd D. Ankeny

Senior Regional Attorney

 

 

 

2

--------------------------------------------------------------------------------


 

OREGON DIVISION OF FINANCE AND
CORPORATE SECURITIES
BY:

 

 

 

 

 

/s/ David C. Tatman

 

/s/ Michael J. Bragg

David C. Tatman
Administrator

 

Michael J. Bragg

 

 

 

 

 

/s/ Duane C. McDougall

 

 

Duane C. McDougall

 

 

 

 

 

 

 

 

/s/ Steven A. Oliva

 

 

Steven A. Oliva

 

 

 

 

 

 

 

 

/s/ Steven N. Spence

 

 

Steven N. Spence

 

 

 

 

 

 

 

 

/s/ Robert D. Sznewajs

 

 

Robert D. Sznewajs

 

 

 

 

 

 

 

 

/s/ David J. Truit

 

 

David J. Truit

 

 

 

 

 

 

 

 

/s/ Nancy A. Wilgenbusch

 

 

Nancy A. Wilgenbusch

 

 

 

 

 

 

 

 

Comprising the Board of Directors of West
Coast Bank, Lake Oswego, Oregon

 

3

--------------------------------------------------------------------------------